Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-6, 12, 15 and 18-20 are currently amended. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed March 9, 2022, with respect to claims 1, 12 and 18 have been fully considered and are persuasive.  The 35 USC 112 rejection and 35 USC 103 rejection of claims 1-20 has been withdrawn. 
The nonstatutory double patenting as described in the prior Office Action, is not overcome, therefore the double patenting rejection will be maintained. Accordingly, THIS ACTION IS MADE FINAL.  
Allowable Subject Matter
Claims 1-20 will be allowed once the double patenting rejection is overcome. 
The innovation that makes claims 1, 12 and 18 allowable is “a sequence of flow features at a sequence of positions on a centerline of the vessel based on the images of the vessel; determining, by the processor, a sequence of structure-related features at the sequence of positions on the centerline of the vessel; fusing, by the processor, the sequence of structure-related features and the sequence of flow features at the sequence of positions respectively; and determining, by the processor, the physiological parameter for the vessel at the sequence of positions, by using a sequence-to-sequence neural network configured to capture sequential dependencies among the sequence of fused features”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661